Citation Nr: 0118840	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 until 
October 1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a October 1998 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) which denied service connection for PTSD.

The Board points out that in the notice of disagreement to 
the rating action dated in October 1998, the veteran appears 
to have disagreed with the both issues which had been 
adjudicated, including a nonservice-connected pension.  
However, he was not furnished with a statement of the case in 
this regard.  His accredited representative also makes 
reference to such in the Informal Hearing Presentation dated 
in May 2001.  For the reasons set forth below, this matter 
will be addressed in this Remand.


REMAND

During the course of this appeal, there has been a 
significant change in law affecting cases such as this.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  This law requires additional assistance in 
developing claims, to include medical opinions when needed.  
The RO has not had an opportunity to review this case in the 
context of the new law, nor have the veteran and his 
representative been informed.  This law, in part, results in 
the need to remand this claim.

The veteran asserts that he now has PTSD as the result of his 
traumatic experiences in Vietnam and that service connection 
for such should be granted by the Board.

The record reveals that veteran's 201 file (DA Form 20) shows 
that he departed on from the continental United States on 
August 17, 1965, arrived in Vietnam on September 17, 1965 and 
served with the 184th Chemical Battalion, 1st Calvary Division 
until October 12, 1965.  He is thereby shown to have been 
stationed in Vietnam for approximately 25 days.  No combat 
record, awards, campaigns, or decorations are demonstrated.  
The veteran's service medical records are negative for any 
psychiatric-related complaints or findings.

A careful review of the postservice record indicates the 
following salient points which will be addressed below:

The veteran was afforded a VA general medical examination in 
September 1997 whereupon he indicated that he had a history 
PTSD.  Following examination, it appears that a diagnosis of 
PTSD was rendered based on the reported history.  The 
examination was performed by a registered nurse, nurse 
practitioner.

The report from an independent medical evaluation for Social 
Security purposes dated in January 1995 was received in which 
diagnoses of drug abuse, and multiple drugs times at least 20 
years, were rendered.  The examiner commented that the 
appellant was currently in a drug rehabilitation program with 
methadone therapy, but was noncompliant with the regime.  
Another diagnosis provided at that time was organic brain 
syndrome secondary to multiple long-term drug use.  

The veteran was afforded a VA examination for PTSD purposes 
in February 1998.  It does not appear that the claims folder 
was available.  It was reported that the appellant rendered a 
history of having gone through detoxification at "Chester 
Closure" and at the Philadelphia VA dating back to the 
1970's.  Following current examination, diagnoses of schizoid 
personality and heroin dependence, chronic, in brief 
remission, were rendered.  

The veteran indicated in a statement dated in October 1998 
that he received prescriptions for psychotropic medication 
from Dr. Paul Epstein.  He also related that he had obtained 
treatment from multiple other physicians, to include those 
which may have been in the VA system.  Those listed included 
Drs. Gottsayer, Stone, Cash, Hsu, Dhoplsh, Chung, Shu and 
Kreis.  He stated that he had seen a Dr. Jenkins at Chester 
Hospital, had been hospitalized in the 1970's and 1980's at 
Coatsville VA, and that he had also been examined at a 
Delaware VA.  The appellant also said that he had been 
hospitalized at an unidentified VA medical facility for two 
weeks due to a stress-related illness.  Review of the record 
reflects that clinic notes from Dr. Epstein dating up to June 
1997 are of record, and that he provided a brief statement 
dated in January 1998 attesting to the appellant's inability 
to work due to conditions which included suicidal tendencies.  

A VA outpatient psychiatry note dated in January 1999 
indicates that the veteran was being regularly treated for 
PTSD at the Coatsville and Philadelphia VA medical centers.

The appellant was afforded a VA examination for mental 
disorders in June 1999 whereupon a diagnosis of PTSD was 
rendered.  It was reported that the claims folder was not 
available for review.  On VA psychiatric examination in 
January 2000, a diagnosis of psychosis, not otherwise 
specified, was rendered.  The examiner suggested that it was 
possible that the stressful environment of Vietnam 
precipitated the veteran's psychotic process.

The Board observes in this instance that there are myriad 
considerations which should be addressed with respect to the 
information above.  Initially, it is pointed out that the 
appellant appears to have been receipt of far more medical 
and/or psychiatric treatment than that reflected by the 
records contained in the current claims folder.  One request 
for records results in the file notes that there were no 
records of treatment since 1986.  These records apparently 
were not provided.  Such information needs to be requested 
and associated with the claims file.  The Board thus finds 
that the veteran should be contacted and asked to 
specifically identify the names, dates and addresses of any 
and all treatment he has been rendered from any provider 
throughout the years since service, to include those within 
the VA system.

The Board observes that while the veteran has been diagnosed 
by several clinical personnel as having PTSD related to 
Vietnam, it is not shown that his reported stressors have 
been verified to date.  In this regard, the Board notes that 
the RO has sent PTSD development letters to the veteran 
requesting detailed information regarding his military unit 
and experiences in Vietnam.  It is shown that the veteran has 
responded by providing some pertinent information regarding 
his unit and that he outlined some stressors in a statement 
received in December 1997.  However, it is also shown that he 
has described other stressful combat events throughout 
clinical evaluations in the record.  The Board is thus of the 
opinion that the veteran should be contacted again and be 
requested to provide more specific information regarding his 
stressors, and attempt should be made to verify the stressor 
information obtained of record.

Additionally, as noted above, review of the veteran's 
extensive clinical records reveals that he has been rendered 
a diagnosis of PTSD on a number of occasions, to include upon 
VA examination.  However, upon private disability evaluation 
in January 1995, and on VA examinations in February 1998 and 
January 2000, the examiners determined that the clinical 
evidence did not support a diagnosis of PTSD.  The Board 
finds under these circumstances that a clear conflict in the 
findings is evident, and that additional psychiatric 
examination is clearly indicated to reconcile the veteran's 
current disability picture, including pursuant to identified 
verified or presumed stressors.  It is also appears that the 
claims folder has not been available for review on any 
examination.  The Board points out that the fulfillment of 
the VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

As well, the record indicates that the appellant may be in 
receipt of Social Security benefits.  The record does not 
reflect that an attempt has been made to obtain clinical 
records in this regard.  Such records may be useful to the 
adjudication of the issue on appeal.

Finally, as to the pension issue, there is guidance that as a 
notice of disagreement has been filed, the appellate process 
is considered to have begun.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The appeal is not perfected until a 
statement of the case is provided and that there is a timely 
substantive appeal.  Thus, while the Board does not have 
jurisdiction of this issue, remand is indicated for issuance 
of a statement of the case on this issue.  Manlincon.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Moreover, the appellant is 
notified that he may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determinations, 
and clinical evidence considered in 
conjunction therewith, with regard to 
the veteran.  All records so provided 
should be associated with the claims 
folder.  The veteran's assistance is to 
be requested as needed.

3.  The RO should contact the veteran 
and request that he identify the 
complete names, addresses, and 
approximate dates of treatment for all 
health care providers he has had in the 
past, and all VA facilities from which 
he has received treatment for any and 
all psychiatric disability, including 
substance abuse and detoxification, at 
any time since discharge from service in 
1965.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain those records identified by 
the veteran which are not currently of 
record, dating back to 1965.

4.  The RO should contact the veteran 
and again request that he provide 
additional specific information to 
facilitate verification of his alleged 
stressors, to include dates, times, 
names, units and assignments.  
Thereafter, the RO should determine 
whether the veteran had combat service 
with the enemy, and whether any alleged 
stressor is related to that combat.  All 
obtained information with regard to any 
alleged stressor not deemed to be 
related to combat with the enemy should 
be forwarded to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification, if 
sufficient information is provided for 
submission.

5.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  

6.  Subsequent thereto, the appellant 
should be scheduled for a special VA 
examination to be conducted by a VA 
psychiatrist who has not previously 
examined him if possible, to determine 
the nature and etiology of any and all 
psychiatric disability now indicated.  
All necessary tests and studies, 
including psychological testing, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The RO must furnish the 
examiner with a complete and accurate 
account of the stressor or stressors 
that it has determined are established 
by the record, and the examiner must be 
instructed that only the event(s) as 
confirmed by the record may be 
considered for the purpose of 
determining whether an inservice 
stressor(s) was severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressor(s).  
The examiner must be provided with the 
appellant's claims folder for review 
prior to conducting the examination.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's psychiatric symptoms are 
unequivocally the result of PTSD, or are 
the result of some other psychiatric 
disability.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should, 1) discuss 
and reconcile the prior opinions and 
findings which have been rendered with 
respect to any and all psychiatric 
disability now indicated, and 2) provide 
an opinion as to whether any current 
psychiatric condition was initially 
manifested in service, or is at least as 
likely as not etiologically related to 
service or to inservice events.  The 
diagnoses rendered should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examination 
report should clearly reflect whether a 
review of the claims folder was 
performed.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

8.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

9.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations, to determine whether or not 
service connection may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  

10.  The RO should provide the appellant 
with a statement of the case on the 
pension issue.  Thereafter, to perfect 
the appellant process, the appellant must 
submit a timely substantive appeal.  If 
that is done, this issue should be 
returned to the Board if otherwise 
indicated.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

